235 F.3d 584 (D.C. Cir. 2000)
United States of America, Appelleev.Curnell L. Davis, Appellant
No. 00-3016
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 14, 2000Decided December 29, 2000

Appeal from the United States District Court  for the District of Columbia  (No. 99cr00222-01)
A. J. Kramer, Federal Public Defender, argued the cause  and filed the briefs for appellant.  Gregory L. Poe entered an  appearance.
Suzanne Grealy Curt, Assistant U.S. Attorney, argued the  cause for appellee.  With her on the brief were Wilma A.  Lewis, U.S. Attorney, John R. Fisher, Thomas J. Tourish, Jr.  and Ricardo Nunez, Assistant U.S. Attorneys.
Before:  Williams, Rogers and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Tatel:
Tatel, Circuit Judge:


1
After police conducting a Terry stop and-frisk discovered a shotgun hidden in his clothing, appellant pled guilty to possession of a firearm by a felon.  He  appeals the district court's denial of his motion to suppress,  arguing, among other things, that the court erred by relying  on information police obtained from a citizen 911 call describing a man fleeing the scene of a shooting even though the  government failed to produce a tape of the call.  Finding that  appellant waived this argument, and that his similarity to the  911 caller's description and to witness accounts of the shooter  gave police a "reasonable, articulable suspicion" sufficient to  justify the stop, see Illinois v. Wardlow, 528 U.S. 119, 123 (2000), we affirm.


2
* At 11:33 PM on May 31, 1999, a 911 caller reported gunfire  and screaming in the 2300 block of North Capitol Street. Minutes later, a police dispatcher sent units to 2308 North  Capitol to investigate a "shooting."  As police arrived at the  scene, the dispatcher relayed additional citizen reports describing two men, one with blood on his clothes and another  in khaki shorts and a white t-shirt.  At 11:40, the police unit  that had arrived at the North Capitol address broadcast its  first account of witness reports.  Known as a "lookout," the  broadcast described the suspect as a man on a bike, dressed  all in black, heading north on North Capitol.  The unit also  relayed witness reports that the "subjects" were in a four door sedan and that "there seem[ed] to be a grey, small  weapon."  Updating the lookout two minutes later, the unit  described the suspect as a "black male, light skinned, black  [unclear], all black, or possibly on a bike, [unclear] carrying a  small weapon."


3
At midnight, about thirty minutes after the shooting, the  dispatcher reported that "we have a citizen that's on land line,  says the subject is wearing all black, that appears to be  running away from 2308 North Capitol.  He's on foot, possibly now in the unit block of Channing."  Police Lieutenant  Taliaferro and his partner investigated and within thirty  seconds noticed appellant Curnell Davis, a black man wearing  dark blue coveralls, walking with a companion just a block  away from where the midnight 911 caller had reported seeing  the fleeing man.  Stopping and frisking Davis, Taliaferro  found a sawed-off shotgun hidden in Davis's clothing.  Davis  told the police that "it was [his] boy that got shot" and that he  needed a gun for protection because the neighborhood was so  dangerous.  A grand jury indicted Davis for unlawful possession of a firearm by a felon.  See 18 U.S.C. § 922(g)(1).


4
Arguing that the police lacked a reasonable suspicion for  the stop-and-frisk, see Terry v. Ohio, 392 U.S. 1, 30 (1968),  Davis moved to suppress both the shotgun and his statements  to the police.  In response, the government pointed to Davis's  similarity to the lookouts and to the midnight 911 caller's  description of the man fleeing the crime scene.  Although at a  status conference the government apparently promised (the  record does not contain the transcript) to search for the tape  of the midnight 911 call, it failed to produce it at the  evidentiary hearing on the suppression motion.  Davis's counsel, however, never mentioned the tape's absence at the  hearing, focusing both his cross-examination of Taliaferro (the  only witness) and his closing argument on ways in which  Davis failed to match the descriptions of the shooting suspect. Finding Taliaferro's suspicion of Davis reasonable, the district  court denied the suppression motion.  Davis pled guilty,  reserving his right to appeal.  We review the district court's  findings of fact for clear error and its conclusions of law de  novo.  See Ornelas v. United States, 517 U.S. 690, 699 (1996).

II

5
Investigative stops do not run afoul of the Fourth Amendment if they are based on "reasonable, articulable suspicion"  of criminal conduct.  Wardlow, 528 U.S. at 123.  Requiring  considerably less than probable cause, Terry stops are constitutional if the police can show a "minimal level of objective  justification."  INS v. Delgado, 466 U.S. 210, 217 (1984).


6
Davis argues that in defending the constitutionality of the  stop, the government cannot rely on the information supplied  by the midnight 911 caller and relayed by the dispatcher to  the arresting officer because the government failed to produce the tape of the call.  In Whiteley v. Warden, Wyo.State  Penitentiary, 401 U.S. 560, 568 (1971), the Supreme Court  held unlawful an arrest based on a radio bulletin where the  government failed to prove that the bulletin was itself based  on probable cause.  Later, in United States v. Hensley, 469 U.S. 221 (1985), the Court described Whiteley as standing for  the proposition that "when evidence is uncovered during a  search incident to an arrest in reliance merely on a flyer or  bulletin, its admissibility turns on whether the officers who  issued the flyer possessed probable cause to make the arrest," id. at 231;  see also Whiteley, 401 U.S. at 568 ("An  otherwise illegal arrest cannot be insulated from challenge by  the decision of the instigating officer to rely on fellow officers  to make the arrest.").  Hensley also extended Whiteley to  reasonable suspicion cases. 469 U.S. at 232.  Following  Hensley, in United States v. Cutchin we overturned a district  court's exclusion of a 911 tape, saying:  "What the tape itself  revealed went directly to the issue whether the dispatcher  had a reasonable, articulable suspicion, without which [the  officer's] stop of [the suspect's] car might not have been  legal."  956 F.2d 1216, 1217-18 (D.C. Cir. 1992).


7
Relying on these cases, Davis urges us to find that without  the 911 tape, the dispatcher's report of the call cannot provide  the basis for reasonable suspicion.  According to the government, Davis waived this argument because he failed to make  it in the district court.  See Fed. R. Crim. P. 12(f) ("Failure by  a party to raise defenses or objections ... at the time set by  the court ... shall constitute waiver thereof.").  The government's point is well taken.  Not once in the district court did  defense counsel cite Whiteley, Hensley, or Cutchin, much less  the propositions for which they stand, nor did he complain  about the government's failure to produce the 911 tape at the  suppression hearing.  Counsel focused his entire argument on  trying to persuade the district court that Davis did not match  the suspect's description.  Contrary to Davis's argument, we do not consider the filing of a general suppression motion  sufficient to preserve the 911 tape objection for appeal just  because the government bears the burden of proving reasonable suspicion.  Neither defense counsel's motion nor his  argument could have given the government notice of the  importance counsel apparently ascribed to the tape.


8
Given the waiver, we will consider the information provided  by the 911 caller in determining whether the police had a  reasonable suspicion sufficient to justify the stop.  For starters, we agree with Davis that the call, by itself, provides  insufficient justification.  In Florida v. J.L., 120 S. Ct. 1375  (2000), the Supreme Court considered the validity of a Terry  stop based on an anonymous tip that a young man standing  on a street corner possessed an illegal weapon.  Because  nothing corroborated the anonymous caller's accusation of  criminal activity, the Court held the tip insufficiently reliable  to justify the stop.  Id. at 1380.  In this case, the midnight  911 caller made no accusation of criminal activity, reliable or  otherwise, reporting only that a subject dressed all in black  appeared to be running from 2308 North Capitol.  In view of  J.L., the information supplied by the call falls far short of  what Terry requires.


9
The 911 call, however, was not Taliaferro's only source of  information, and we have made it clear that "in judging the  reasonableness of the actions of the officer the circumstances  before him are not to be dissected and viewed singly;  rather  they must be considered as a whole."  United States v. Hall,  525 F.2d 857, 859 (D.C. Cir. 1976).  Taliaferro knew that a  shooting had just occurred at 2308 North Capitol and that  witnesses had described the shooter as a black male dressed  all in black heading north from the crime scene.  He also  knew that a man matching the description of the suspect in  two respects--his clothing and his approximate location (just  north of 2308 North Capitol)had been seen fleeing the  crime scene.  So when Taliaferro saw Davis, he saw a man  heading away from the nearby crime scene who not only  matched the 911 caller's description (according to the district  court, Davis's dark blue coveralls likely appeared black in the  dark) but also matched the police lookouts in yet another respect:  his race.  This case is thus quite like United States  v. Smart, 98 F.3d 1379, 1384 (D.C. Cir. 1997), where we found  sufficient justification for a Terry stop based on the criminal  suspect's sex, race, clothing, and location.  Taliaferro had  precisely the same information about the shooting suspect in  this case, albeit aggregated from two different sources.  To  be sure, Davis was with a companion, a fact mentioned in  none of the descriptions;  he was not riding a bicycle as the  lookouts said he might "possibly" be;  nor was a "grey, small  weapon" visible.  Setting aside these minor inconsistencies  involving mutable characteristics, however, Davis matched  the lookouts and the 911 caller's description sufficiently to  supply the reasonable suspicion required by Terry.


10
Davis next argues that Taliaferro's focus on him was unreasonable because the dispatcher provided information about  other suspects:  a man with blood on his clothes, another in  khaki shorts, and several individuals in a four-door sedan. We disagree.  Terry requires only that the police have a  reasonable suspicion of the person actually stopped.  In  assessing this suspicion, the fact that police have greater  reason to suspect a different person is of course relevant. But in this case, the best information the police had--eyewitness accounts of the shooter and a man seen fleeing the  scene--pointed to Davis.


11
While we recognize the need to guard against authorizing  broad police sweeps of an undeniably high crime area, see  Brown v. Texas, 443 U.S. 47, 52 (1979) ("The fact that  appellant was in a neighborhood frequented by [criminals],  standing alone, is not a basis for concluding that appellant  himself was engaged in criminal conduct."), we need not  address that concern here--the police found Davis within a  block of a shooting that occurred just thirty minutes earlier  and Davis matched the primary suspect in several critical  respects.  Because Davis makes no independent challenge to  the frisk, the district court's denial of the motion to suppress  is affirmed.


12
So ordered.